                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


BRIAN BUCKLEY

       Applicant,

v.                                                         CASE NO. 8:15-cv-1068-T-23SPF

SECRETARY, Department of Corrections,

       Respondent.
                                                /


                                          ORDER

       Brian Buckley applies for the writ of habeas corpus under 28 U.S.C. § 2254

(Doc. 1) and challenges the validity of his state conviction for burglary of a dwelling,

for which conviction Buckley serves twenty years imprisonment. Numerous exhibits

(“Respondent’s Exhibit __”) support the response. (Doc. 9) The respondent admits

the application’s timeliness. (Doc. 9, p. 3)

                                            FACTS1

       Buckley and a group were standing outside when the victim, Buckley’s

neighbor, arrived home. When the victim and her friend exited their car, Buckley

and others in the group yelled at the victim and threatened to kill her. Buckley

chased the victim into her home. Buckley punched a hole in the victim’s front door,

reached into the hole, and tried to unlock the door. The victim could see Buckley’s


       1
        This factual summary derives from Buckley’s brief on direct appeal and the record.
(Respondent’s Exhibits 1 and 2A)
face and his tattooed arm as he tried to unlock her door. The victim called the police

as Buckley tried to enter her home. Buckley was arrested and charged with burglary.

       A jury convicted Buckley and the judge sentenced him as a habitual felony

offender to twenty years imprisonment.

                               STANDARD OF REVIEW

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs Buckley’s application. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

(11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a

highly deferential standard for federal court review of a state court adjudication,

states in pertinent part:

              An application for a writ of habeas corpus on behalf of a person
              in custody pursuant to the judgment of a State court shall not be
              granted with respect to any claim that was adjudicated on the
              merits in State court proceedings unless the adjudication of the
              claim —

                     (1) resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                     unreasonable determination of the facts in light
                     of the evidence presented in the State court
                     proceeding.

       In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

              In sum, § 2254(d)(1) places a new constraint on the power of
              a federal habeas court to grant a state prisoner’s application for
              a writ of habeas corpus with respect to claims adjudicated on
              the merits in state court. Under § 2254(d)(1), the writ may issue

                                             -2-
              only if one of the following two conditions is satisfied — the
              state-court adjudication resulted in a decision that (1) “was
              contrary to . . . clearly established Federal Law, as determined
              by the Supreme Court of the United States” or (2) “involved an
              unreasonable application of . . . clearly established Federal law,
              as determined by the Supreme Court of the United States.”
              Under the “contrary to” clause, a federal habeas court may
              grant the writ if the state court arrives at a conclusion opposite
              to that reached by this Court on a question of law or if the state
              court decides a case differently than this Court has on a set of
              materially indistinguishable facts. Under the “unreasonable
              application” clause, a federal habeas court may grant the writ if
              the state court identifies the correct governing legal principle
              from this Court’s decisions but unreasonably applies that
              principle to the facts of the prisoner’s case.

       “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

and only if, it is so obvious that a clearly established rule applies to a given set of facts

that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing

Richter); Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an ‘unreasonable

application of’ those holdings must be objectively unreasonable, not merely wrong;

even clear error will not suffice.”) (quoting Woodall, 572 U.S. at 419). Accord Brown v.


                                             -3-
Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not

the correctness per se, of the state court decision that we are to decide.”). The phrase

“clearly established Federal law” encompasses only the holdings of the United States

Supreme Court “as of the time of the relevant state-court decision.” Williams v.

Taylor, 529 U.S. at 412.

       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in

order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are

given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A federal

court must afford due deference to a state court’s decision. “AEDPA prevents

defendants — and federal courts — from using federal habeas corpus review as a

vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This

is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating state-court

rulings, which demands that state-court decisions be given the benefit of the doubt’

. . . .”) (citations omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons

given by the state court and defers to those reasons if they are reasonable.”). When


                                            -4-
the relevant state-court decision is not accompanied with reasons for the decision,

the federal court “should ‘look through’ the unexplained decision to the last related

state-court decision that does provide a relevant rationale [and] presume that the

unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192.

“[T]he State may rebut the presumption by showing that the unexplained

affirmance relied or most likely did rely on different grounds than the lower state

court’s decision . . . .”   Wilson, 138 S. Ct. at 1192.

       In a per curiam decision without a written opinion the state appellate court

on direct appeal affirmed Buckley’s conviction and sentence. (Respondent’s

Exhibit 3A) The state appellate court affirmed the denial of Buckley’s Rule 3.850

motion for post-conviction relief. (Respondent’s Exhibits 6A and 7D) The state

appellate court’s per curiam affirmance warrants deference under Section 2254(d)(1)

because “the summary nature of a state court’s decision does not lessen the deference

that it is due.” Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en

banc denied, 278 F.3d 1245 (2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906

(2003). See also Richter, 562 U.S. at 99 (“When a federal claim has been presented to

a state court and the state court has denied relief, it may be presumed that the state

court adjudicated the claim on the merits in the absence of any indication or state-law

procedural principles to the contrary.”), and Bishop v. Warden, 726 F. 3d 1243,

1255S56 (11th Cir. 2013) (describing the difference between an “opinion” or




                                             -5-
“analysis” and a “decision” or “ruling” and explaining that deference is accorded the

state court’s “decision” or “ruling” even absent an “opinion” or “analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision is

limited to the record that was before the state court:

             We now hold that review under § 2254(d)(1) is limited to the
             record that was before the state court that adjudicated the claim
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made.
             It follows that the record under review is limited to the record
             in existence at that same time, i.e., the record before the state
             court.

Buckley bears the burden of overcoming by clear and convincing evidence a state

court’s fact determination. “[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of

rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

(11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Buckley’s

post-conviction claims warrants deference in this action. (Respondent’s Exhibits 4E

and 4G)

                   INEFFECTIVE ASSISTANCE OF COUNSEL

      Buckley claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of


                                           -6-
ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

counsel claim:

             The law regarding ineffective assistance of counsel claims is
             well settled and well documented. In Strickland v. Washington,
             466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
             Supreme Court set forth a two-part test for analyzing ineffective
             assistance of counsel claims. According to Strickland, first, the
             defendant must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so serious that
             counsel was not functioning as the “counsel” guaranteed the
             defendant by the Sixth Amendment. Second, the defendant
             must show that the deficient performance prejudiced the
             defense. This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial whose
             result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

      Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its

two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

on the facts of the particular case, viewed as of the time of counsel’s conduct.”

                                            -7-
466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

identified acts or omissions were outside the wide range of professionally competent

assistance.” 466 U.S. at 690.

      Buckley must demonstrate that counsel’s alleged error prejudiced the

defense because “[a]n error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect

on the judgment.” 466 U.S. at 691. To meet this burden, Buckley must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

      Strickland cautions that “strategic choices made after thorough investigation of

law and facts relevant to plausible options are virtually unchallengeable; and strategic

choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 690–91. Buckley cannot meet his burden merely by

showing that the avenue chosen by counsel proved unsuccessful.

             The test has nothing to do with what the best lawyers would
             have done. Nor is the test even what most good lawyers would
             have done. We ask only whether some reasonable lawyer at the
             trial could have acted, in the circumstances, as defense counsel
             acted at trial . . . . We are not interested in grading lawyers’
             performances; we are interested in whether the adversarial
             process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

                                           -8-
in every case, could have done something more or something different. So,

omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent or

appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting Burger

v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s investigation

was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir.

2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

              [W]e have explained that “no absolute duty exists to
              investigate particular facts or a certain line of defense.”
              Chandler, 218 F.3d at 1317. “[C]ounsel has a duty to make
              reasonable investigations or make a reasonable decision that
              makes particular investigations unnecessary.” Strickland,
              466 U.S. at 691, 104 S. Ct. at 2066 (emphasis added).
              “[C]ounsel need not always investigate before pursuing or not
              pursuing a line of defense. Investigation (even a nonexhaustive,
              preliminary investigation) is not required for counsel reasonably
              to decline to investigate a line of defense thoroughly.” Chandler,
              218 F.3d at 1318. “In assessing the reasonableness of an
              attorney’s investigation . . . a court must consider not only the
              quantum of evidence already known to counsel, but also
              whether the known evidence would lead a reasonable attorney
              to investigate further.” Wiggins, 539 U.S. at 527, 123 S. Ct.
              at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Buckley must prove that the state court’s decision

was “(1) . . . contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States or

(2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance



                                             -9-
of counsel is very difficult because “[t]he standards created by Strickland and

§ 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and [the]

AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

view Pooler’s ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

      In denying Buckley’s motion for post-conviction relief, the state court

recognized that Strickland governs a claim of ineffective assistance of counsel.

(Respondent’s Exhibits 4E and 4G) Because the state court correctly recognized that

Strickland governs each claim of ineffective assistance of counsel, Buckley cannot

meet the “contrary to” test in Section 2254(d)(1). Buckley instead must show that the

state court unreasonably applied Strickland or unreasonably determined the facts. In

determining “reasonableness,” a federal application for the writ of habeas corpus

authorizes determining only “whether the state habeas court was objectively

reasonable in its Strickland inquiry,” not an independent assessment of whether


                                           - 10 -
counsel’s actions were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th

Cir. 2001), cert. denied, 537 U.S. 870 (2002). The presumption of correctness and the

highly deferential standard of review requires that the analysis of each claim begin

with the state court’s analysis.

Ground One

        Buckley contends that his trial counsel rendered ineffective assistance by not

advising him before the state withdrew its plea offer that he qualified for an enhanced

sentence as a habitual felony offender. Buckley alleges that before trial his counsel

told him that he had a “very good” chance of acquittal and that the “worst case

scenario” was a conviction for the lesser-included offense of trespass. (Doc. 1, pp.

4–5) Buckley asserts that “[a]t no time prior to or during plea negotiations did

[c]ounsel ever advise [him] of possible sentencing as a habitual felony offender and

the ramifications thereof, nor what exactly the maximum sentence [was that] he

could receive.”2 (Doc. 1, p. 5) Buckley further asserts that, because trial counsel

advised him that he faced a sixty-month sentence if convicted after a trial, he rejected

a forty-two month plea offer from the state. According to Buckley, if trial counsel

had properly advised him that he possibly faced a thirty-year sentence as a habitual

felony offender, he would have accepted the plea offer and received a significantly

shorter sentence.


        2
         The state filed its notice of enhanced sentencing after the trial but before the sentencing
hearing. See Fla. Stat. § 775.084(3)(a)(2) (“Written notice shall be served on the defendant and the
defendant’s attorney a sufficient time prior to the entry of a plea or prior to the imposition of sentence in
order to allow the preparation of a submission on behalf of the defendant.”) (emphasis added).

                                                    - 11 -
       The record shows that on the morning of trial, Buckley’s counsel advised the

judge that the parties could not reach a plea agreement (Respondent’s Exhibit 1,

Vol. II, pp. 4–7):

              [COUNSEL]: Judge, I wanted to make a record here. I’ve been
              talking with the State about a possible resolution of this case,
              making Mr. Buckley aware of where we were, the possibility of
              even a reduced charge and the bottom of the guidelines
              sentence.

              I’ve communicated that to Mr. Buckley, that I felt that the State
              was inclined to accept a reduced charge of attempted burglary
              and the bottom of the guidelines and it’s 42.2 months, I believe
              it was. That was rejected and I went back with a counteroffer
              and Mr. Buckley has chosen not to accept any negotiated plea
              that we could come to. So, thus, we’re proceeding to trial.

              I simply wanted to state that for the record. If I said something
              incorrectly, I would rather Mr. Buckley say I got it wrong
              somehow.

              THE COURT: Mr. Buckley, that’s why your lawyer is doing
              this, to make sure there isn’t any miscommunication and make
              clear on the record if you think he has stated something that
              you misunderstood, maybe that’s the time to get it right.

              THE DEFENDANT: I agree with him.

              THE COURT: Then we’re set. Everybody knows what the
              situation is. Are we ready to bring the jury in?

              [COUNSEL]: Yes, Judge.

       The state post-conviction court afforded Buckley an evidentiary hearing on

this ground of ineffective assistance of trial counsel. Buckley testified on direct

examination at the evidentiary hearing that he would not have ended plea

negotiations if his trial counsel had told him that he faced a possible sentence

enhancement (Respondent’s Exhibit 4, Vol. 5F, pp. 73–76):


                                            - 12 -
Q: Did you ever discuss with Mr. Irvin possible negotiations in
terms of resolving the case or pleading to the case without
having a trial?

A: Yes, sir.

Q: What do you recall about that?

A: Mr. Irvin came to me right before trial and told me that he
was inclined to believe that the State was going to give me a
bottom of the guidelines sentence of 42 months and I told
him . . . to try to get me two years and he said that he’s trying to
get me three years and he went in with the three years and I
rejected that. And then he went back in, I guess, and then he
came out and I told him that I wanted to stop plea negotiations.

Q: You wanted to stop plea negotiations?

A: Yeah, [b]ecause they didn’t want to give me nothing, you
know what I’m saying? They wanted to give me 42 months and
I didn’t want to take 42 months.

Q: At that point in time were you made aware of what the
maximum penalty for second-degree burglary was?

A: I had no idea, sir.

....

Q: Let me ask you this. If you had been aware, prior to going to
trial, that your exposure could have been 30 years, do you
believe that it would have impacted your decision to go to trial?

A: I believe I would have took the 42 months even though . . . I
wasn’t guilty because 30 years was a long time for somebody
my age and my health.

Q: So the fact that you did not know that you could have been
designated [as a] habitual felony offender, you believe impacted
your decision to go to trial?

A: Yeah. If I knew I would have never stopped plea
negotiations. I’d have tried to get something or took the 42
months or whatever, something besides what they gave me.



                               - 13 -
      Buckley further testified on cross-examination at the evidentiary hearing

(Respondent’s Exhibit 4, Vol. 5F, pp. 78–81):

             Q: Okay. Now, we talked a little about this 42-month offer.
             That was your offer, correct?

             A: That was not my offer. That was the State’s offer.

             ....

             Q: What I’m trying to say, Mr. Buckley, the transcripts revealed
             that that was your offer and the State rejected it, doesn’t it?

             A: No. That was not my offer, no. That was not my offer. I
             know exactly what you’re talking about when Mr. Irvin said he
             was inclined to believe that the State . . . he was talking to the
             State about a possible resolution of the bottom of the guidelines
             sentence at 42 point something months. He went in and that
             was rejected by me. He went in and tried to get me three years.
             I asked Mr. Irvin to get me two years, he said he was trying to
             get me three. He came back. They wanted to still give me the
             42 months. I didn’t want 42 months because I was not guilty.

             Q: So . . . you were present, right, when Mr. Irvin talked about
             that on the record?

             A: Yes, sir. That’s how I remember it.

             Q: Okay. So when he said on the record that that was rejected,
             you’re saying that that was by you?

             A: That was rejected by me. I didn’t want the 42 months . . . .

             Q: So you’re claiming . . .

             A: . . . they had three years, which is the counteroffer that he
             talks about. How can you have a counteroffer if there is no
             offer? They offered me 42 months.

             Q: Your claim is that the State offered you 42 months?

             A: The State did offer me 42 months.

             Q: Okay. And the most you would have accepted was the three
             years?

                                           - 14 -
               A: Yes. I wanted to get two and Mr. Irvin said he was trying to
               get me three. So I said, okay, I’ll take the three if we could get
               it, even though I was not guilty.

               Q: Now you claim the fact of your . . . having a habitual felony
               offender designation, that would have changed this decision?

               A: Most definitely. Would you take a chance on getting 30
               years if you could have got 42 months? That’s insane.

               Q: So your claim is that had you known about this, you would
               have accepted the State’s 42-month offer?

               A: Yes, sir.

       When asked at the post-conviction evidentiary hearing about his recollection

of the plea negotiations, trial counsel testified on direct examination as follows

(Respondent’s Exhibit 4, Vol. 5F, pp. 102–15):

               Q: Now, there’s been talk about the 42-month offer, what is
               your recollection about that offer?

               A: I do not have a specific recollection about that. I just do not
               have a specific recollection about that other than the fact I don’t
               know if the State was offering anything, quite frankly. I think
               that they perceived the people that lived on Teak Street at that
               particular address to really be a nuisance. And I don’t think that
               the State was willing to, if my memory serves me correct, I
               don’t think they offered anything like a bottom of the guidelines
               sentence. I may be wrong.

               And had they offered a bottom of the guidelines sentence,
               considering the nature of what was going on with Ditullio[3] and
               all these other things, that probably would have been something
               that I would have recommended to Mr. Buckley that he accept
               because that’s probably publicity he could not get around.




       3
         John Ditullio lived with Buckley and was outside with Buckley when the burglary occurred.
Less than three weeks after the burglary, both the victim in Buckley’s case and a teenage friend of
her son were stabbed in the victim’s home. The teenager died from his wounds. Ditullio was arrested
and charged with committing the stabbings.

                                              - 15 -
Q: So to your recollection, the 42-month offer was made by the
Defense to the State?

A: I don’t . . . if it’s on the transcript, I’d let the transcript speak
for itself. I just don’t have a specific recollection and I have not
reviewed that prior to testifying today.

Q: Would that help to review that portion of the transcript?

A: It probably would, yes.

....

[PROSECUTOR]: Judge, I’m showing Mr. Irvin page five of
the trial transcript.

....

Q: Does that refresh your recollection as to the term of the
circumstance of that offer?

A: It appears as though that there was . . . yeah, it refreshes my
recollection as long as I’m reading it.

Q: Does it appear that that was an offer extended by the
Defense to the State?

A: On this point, I think Mr. Buckley is correct. The State
would have offered 42.2 and I couldn’t have gone back with a
counteroffer absent the fact of Mr. Buckley rejecting the offer,
which would have preceded that. So on that point I think Mr.
Buckley is correct. Do I have any specific recollection? Not
necessarily, but I certainly don’t dispute the transcript.

Q: Is it possible that there was counteroffer from the State to the
42-month offer from the Defense [?]

A: I would have . . . the preceding page, on page four, said that
I wanted to make a record. So if in fact there had been one, I
would have completed that record.

Q: Okay.

A: So I would say no.



                                 - 16 -
Q: Did the defendant tell you that he had been previously
labeled a habitual felony offender?

A: No, he did not.

Q: If he had told you that, would that have prompted you to
explore the possibility of him being labeled again?

A: I certainly would have talked to him and say that they could
habitualize you. I certainly would have said that to him. But at
this point, they would not have and so it would not have
affected how we were proceeding with the case. As long as he
was not habitualized, it did not affect how we were proceeding.

Q: Jumping back briefly to the discussion about the enhanced
penalty, when was the Defense presented with the notice of
enhancement in this case?

A: It was after the trial and that’s the only thing that I feel bad
about. I really feel bad about that. I feel bad for Mr. Buckley
because I did not advise him of the potential because I had
never experienced in my years of practice where you got a
notice of enhancement after the trial. Usually it’s used as a
negotiating tool to bring about a result to stop trial. And I don’t
know . . . I don’t think there would be very many prosecutors
who could stand up here and say that they usually present it
after someone has gone to trial. That would surprise me.

Q: Do you think it’s appropriate to advise your client that he’s
facing an enhanced sentence when there hasn’t been a notice of
enhanced penalty filed?

A: I don’t believe that it would . . . kind of damned if you do,
damned if you don’t. If I had told him, perhaps, and this is all
speculation, if I had told a client, not just Mr. Buckley but any
client, that they were looking at an enhanced penalty and let’s
say we entered into a plea, they may get to prison, they have
buyer’s remorse and say my lawyer told me that I was looking
at an enhanced penalty when, guess what, I never got the notice
of enhancement, which is required to be filed by statute. So I
want to undo this sentence here because I don’t like it, because
my lawyer talked to me about something speculative out there.
And I think that if it comes back, he’s probably right, that he
may have done that. And that’s what I felt bad about. I was just
caught in a place that I had never been in before. And so, it
seems like either way, if I had talked to him about it and told

                               - 17 -
             him he was looking at 30, actually I’d be lying because he’s not
             looking at 30 until he’s enhanced . . . or the notice is provided.

             Q: That’s a discretionary matter with the State, right?

             A: That is left up to the State, that is correct.

             Q: And until the State files that notice, his maximum penalty
             was 15 years?

             A: And that’s exactly what I would have told him, exactly.
             That’s exactly right which is what I felt it should have been
             because it went to trial. It still should have been 15 years but I
             lost that battle.

             Q: And you raised that matter on appeal as well, correct?

             A: I did raise . . . that matter on appeal. And I think I may have
             spoken to [the prosecutor] about that. But it was the State’s
             position. Technically, technically they were right.

             Q: And by that you mean, technically, the statute allows for the
             notice to be filed after the trial?

             A: They could walk in two seconds before sentencing and hand
             it to you is the literal interpretation of the statute but I do not
             believe that has been a practice of [the state attorney]’s office.
             And so I was a bit caught off guard and that’s not pointing a
             finger at anybody, but I feel horrible about that when it comes
             to Mr. Buckley because I would have twisted his arm, certainly,
             for 42 months. I’d have twisted his arm for 60 months, whether
             he would have taken it or not, I don’t know.

      The prosecutor testified at the evidentiary hearing about her recollection of the

plea negotiations as follows (Respondent’s Exhibit 4, Vol. 5F, pp. 126–29):

             Q: Before the trial, were there any plea negotiations?

             A: There was some plea negotiations. If there . . . what they
             were, I would have made note . . . in the file that I had. I know
             that there was some talk of pleading. At that point I was really
             interested in taking a plea. But there was negotiations and I
             believe that whatever negotiations there were were notated in



                                             - 18 -
my file, which I don’t have in front of me, but if you have it, I
could look at it.

....

I looked through this file several months ago. There’s a
different file where there’s a handwritten note. Well, in the
transcript it says, and this is Mr. Irvin speaking, [“]I’ve
communicated that Mr. Buckley . . . that I felt that the State
was inclined to accept a reduced charge of attempted
burglary.[”] So he wasn’t even making an offer to a plea, not
[sic] just to a certain sentence. He says, “inclined to accept the
reduced charge of attempted burglary in the bottom of the
guidelines.” And I believe . . . that was rejected. I rejected that
offer.

And I know there’s a note somewhere in the file that says they
offered a third-degree attempted burglary and the 42.2 months
and I rejected that. There was no way I was going to take 42.2
months even for the second-degree. But he offered 42
something for a third-degree and that was rejected.

Q: So that offer, that 42-month offer, that came from the
Defense?

A: Yes. And it wasn’t just to the bottom of the guidelines, it
was to the bottom of the guidelines in a third-degree felony.
And I was not inclined to accept any offer in this case. And I
remember writing somewhere on a note that there was no other
offers they wanted to make.

So Mr. Buckley made it quite clear that if he didn’t get the
reduced sentence, forget the days, he wanted the third-degree
and not the second-degree, that he was not inclined to take any
offers. And he wouldn’t waive speedy trial either.

Q: Did you make any offers in this case?

A: No. I would not have made any offers in this case. And I did
not make any offers. I was trying all of the defendants in this
Teak Street group. I had all of the defendants. And I didn’t
make any offers in any of the cases.

Q: So if the Defendant had made, say a ten-year offer to you,
would you have rejected that?


                               - 19 -
             A: I would have had to send that to [the state attorney]. That
             would have gone to [the state attorney]. I would not have
             accepted it. It would have had to go to [the state attorney].

      The state post-conviction court denied this ground of ineffective assistance of

trial counsel after the evidentiary hearing as follows (Respondent’s Exhibit 4G, Order

Denying Defendant’s Motion for Post-conviction Relief, pp. 2–12) (court’s record

citations omitted):

             [T]he Defendant claims that prior to trial, Counsel informed
             him that based on the evidence that the State had provided in
             discovery the Defendant had a very good chance of being
             acquitted of the primary charge. He alleges that Counsel told
             him that the worst case scenario was that Defendant would be
             found guilty of a lesser-included offense. Defendant claims that
             if he had known about the possibility of an enhanced sentence,
             he would have accepted the State’s plea offer of 42 months.

             ....

             The Defendant’s testimony

             [T]he Defendant testified that during the attempted plea
             negotiations and the entire trial he was unaware of his
             maximum sentence. Specifically, he was not aware he would be
             sentenced as a habitual felony offender (HFO). The Defendant
             testified that had he been aware of his HFO status he would
             have accepted the 42-month plea deal.

             On cross-examination, the Defendant testified that counsel told
             him that at worst he could be convicted of trespass, which
             would carry a maximum penalty of 5 years. The Defendant
             further testified that it was the State, not him, who made the
             42-month offer. Specifically, he testified that the State offered
             him 42 months, he told his counsel to try to get him two years,
             counsel said he would counteroffer three years, and after
             speaking with the State told the Defendant that the State still
             wanted to give him 42 months. The Defendant further testified
             that having an HFO designation would have changed this
             decision, as it exposed him to a maximum penalty of 30 years.
             At this point the State introduced State’s Exhibit 1, which was a
             notice of enhanced penalty from case number


                                           - 20 -
                  CRC00-00660CFAWS.[4] The Defendant replied that he had
                  never seen that and he did not sign it.

                  ....

                  The Defendant testified that despite his ineffective assistance
                  of counsel claims, he elected to have the same attorney file
                  his appeal, and has been in contact with the attorney since
                  then, maintaining a good relationship with him. On re-direct,
                  the Defendant testified again that he had never seen the
                  notice of enhanced penalty [from his prior case number
                  CRC00-00660CFAWS], and that on that case he took a
                  negotiated plea of 18 months, and was not sentenced as an
                  HFO. The Defendant again testified that he would have further
                  negotiated in an attempt to resolve the case had he known of
                  the HFO enhancement.

                  ....

                  Grady Irvin[5]

                  The State called Grady Irvin, Defendant’s trial counsel, as
                  its witness. Mr. Irvin testified that he would not have told
                  the Defendant that “the only thing that the State could
                  have convicted on would have been trespass because on any
                  given date the Jury can convict him of anything.” He further
                  testified that he may have told the Defendant that he thought
                  trespassing was the strongest case the State had against him, but
                  never told him that was the only thing they could convict him
                  of or promised any particular outcome at trial. Irvin testified
                  that he never told the Defendant that the maximum amount of
                  time he was facing was five years. As to the 42-month offer,
                  although Irvin had no specific recollection, after reviewing the
                  transcript he testified that he believes the State made the offer of
                  42 months, and he went back with a counteroffer.

                  ....

                  As to the enhanced penalty, Irvin admitted that he did
                  not advise him of the potential for enhancement, as he had

        4
            This is an unrelated earlier case in which Buckley pleaded guilty.
        5
         The state post-conviction court’s order misidentifies Buckley’s trial counsel as “Grandy
Irvine.” This order identifies counsel as “Grady Irvin” as designated in the trial transcript and the
state court record.

                                                   - 21 -
never had the experience of getting a notice of enhancement
after the trial. When asked if it is appropriate to advise a client
he is facing an enhanced sentence when there hasn’t been a
notice of enhanced penalty filed, Irvin responded that if he did
that, there was the chance that he would convince him to take a
plea, then they would come back and say that since he never
received an order of enhancement, his plea was entered based
on speculation by his attorney and he wishes to withdraw it.
Irvin opined that as the Defendant had not yet been enhanced,
to tell him he is facing 30 years would be untrue. Irvin testified
that he still believes the maximum sentence should have been
15 years, but although he raised the issue on appeal and with
Judge Handsel, who was the prosecutor in the case, he
conceded that technically the State could file the enhancement
at any point before sentencing. Irvin stated that had he known
the Defendant would receive an enhanced penalty he would
have talked the Defendant into 42 or even 60 months.

On cross-examination, Irvin testified that he has received many
notices of enhancement, but this was the only time he had ever
been noticed after the trial. He testified that had he known the
Defendant would be enhanced, “Brian Buckley would have
been doing 42 months in prison right now if that was indeed an
offer that had been made from the State. Brian would be doing
it and I would have stuck it down his throat and he’d have
taken it.” Irvin testified that he felt bad about this, as he was not
able to do his job since the State did not notice the Defendant of
enhancement before the trial. Irvin further testified that after
reviewing the transcript, he believed the 42-month offer was
from the State.

Mary Handsel

On direct-examination, Judge Handsel testified that
she represented the State at trial in this case. . . . Regarding
the 42-month plea, upon reviewing the file and the trial
transcript, Judge Handsel testified that it was the Defendant
who made the 42-month offer, which was bottom of the
guidelines for a third-degree felony, even if he was charged
with a second-degree felony. She further testified that it was
clear that if the Defendant didn’t get the reduced charge of
third-degree attempted burglary, then he did not want to accept
the plea. She stated, “I would not have made any offers in this
case. And I did not make any offers. I was trying all of the
defendants in this Teak Street group. I had all of the defendants.
And I didn’t make any offers in any of the cases.” Lastly, she

                               - 22 -
testified that if the Defendant had made an offer of ten years,
she would have had to present the offer to [the state attorney],
but may have recommended that he accept it, provided the
Defendant testified against Ditullio.

On cross-examination, Judge Handsel testified that the case
had been assigned to [a different state attorney], but when
the Defendant refused to waive speedy trial, she took it back,
as the plan was for her to try it all along. Judge Handsel
stated that she did not recall what the counteroffer to the
42-month offer was, but said he may have come back with
straight second-degree burglary and 42 months, but she would
not have accepted that either.

On the issue of the HFO enhancement, Judge Handsel
testified that the paperwork had been started and she thought
it had actually been filed, but when the trial ended and she
realized it hadn’t, she told the Court that it would be filed the
next day. She further testified that this is allowed by the statute.
Judge Handsel testified that she does not use the decision to
habitualize someone to force them to plead, instead she files the
paperwork if the defendant meets the criteria for the statute.

Closing Statements

During the Defendant’s closing argument, [post-conviction]
counsel argued that the fact that the Defendant was never
made aware that he could be habitualized was critical to
the case and warrants a new trial. He argued that had the
Defendant known that his potential sentence would have
been 30 years, he would have continued to pursue negotiations.
Based on Mr. Irvin[’s] and the Defendant’s testimony, counsel
argued that it is clear that this would have fundamentally
changed their position, and they would have attempted to
negotiate further to avoid the potential of 30 years in prison.
The Court then inquired as to the significance of the fact that
according to Judge Handsel, there was no offer of 42 months,
reasoning that if that is true, the Defendant would not be able to
accept an offer that doesn’t exist. Counsel agreed that he could
not, but argued that a doubling of the sentence would have
provided major motivation for the Defendant to resolve the
case by plea. Upon further questioning from the Court, counsel
responded that he believed finding out the Defendant could be
habitualized would cause him to realize that he should waive
speedy trial and continue negotiations, as “the State is
obviously serious about, you know, putting me away for as long

                               - 23 -
as possible.” The Court acknowledged that this would require
speculation, and further asked if the Defendant was willing to
risk 15 years, is it that much of a stretch that he would risk 30
years. Defense counsel responded that he believes the doubling
of a sentence is a big difference, and it is reasonable to assume
he would have approached negotiations differently had he been
aware. Counsel argued that a cursory look at the Defendant’s
background should have alerted Mr. Irvin to discuss with him
the possibility of enhancement, even though he testified this
was the first time in his career the notice of enhancement was
filed after the trial ended.

In its closing argument, the State argued that the evidence
presented by the Defendant, particularly that Defendant
believed the most he could be convicted of was five years
for trespass, was not credible. The State argued that the
Defendant’s assertion that he would have accepted a different
outcome or negotiated further for a plea is not credible, as he
believed he was innocent, and wanted to go to trial to prove his
innocence. Accordingly, the State argues that the potential
sentence did not have any effect on his decision to go to trial.
Additionally, the State argues that despite the failures alleged
against Mr. Irvin, he has never mentioned these issues at trial,
at sentencing, or to Mr. Irvin throughout their correspondence.
The State argues that the issue is whether Mr. Irvin’s
performance departs from prevailing professional standards,
such that he acted deficiently as an attorney. The State argues
that he did not, and that it was perfectly reasonable to tell the
Defendant the actual maximum sentence, and not the potential
maximum sentence with habitualization. In fact, the State
argues, to inform him of the potential of a 30-year sentence
would have led to a post-conviction claim that he was coerced
into the plea, as he was told that he was facing 30 years when
in fact he was facing 15 years. Additionally, the State argued
that Mr. Irvin did act within the broad range of competent
performance under prevailing professional standards, as this
was the first and only time he had ever experienced this in his
many years as a criminal defense attorney.

Moreover, the State argues that the Defendant has failed to
show prejudice. Specifically, that if he was aware of the HFO
enhancement, he would have done something that would have
created different results. As the State contends that there was no
42-month offer made from the State to the Defendant, there is
no evidence of what the Defendant would have done
differently, and requires speculation from the Court.

                              - 24 -
....

Analysis

Following a 3.850 evidentiary hearing, this Court is tasked with
making findings of fact and conclusions of law respecting the
evidence and argument presented at the hearing. See Fla. R.
Crim. P. 3.850(d); see also Thomas v. State, 954 So. 2d 56 (Fla.
1st DCA 2007). This Court finds that the Defendant has failed
to demonstrate either deficient performance on the part of his
former trial counsel or any resulting prejudice.

Ground One: As to the Defendant’s claim that his trial counsel
told him that the worst case scenario was that the Defendant
would be convicted of trespass and face a maximum sentence
of 5 years, the Court finds the testimony of Irvin to be more
credible than that offered by the Defendant. Mr. Irvin testified
that he would not have told the Defendant that the most severe
charge he could be convicted of was trespass when he was
charged with burglary. Mr. Irvin testified that it has never been
his practice in his many years as a defense attorney to guarantee
any outcomes. When the court is called upon to make a factual
determination and is presented with conflicting testimony, it is
within its province to weigh the credibility of the witnesses to
resolve the factual dispute. See Alston v. State, 894 So. 2d 46, 54
(Fla. 2004); see also Smith v. State, 691 So. 2d 991 (Fla. 4th
DCA 1997). After reviewing the testimony and weighing the
credibility of the witnesses, this Court finds the testimony of the
State’s witness to be more credible than that of the Defendant.

The Court now addresses the Defendant’s claim that counsel
was deficient for failing to advise the Defendant of the potential
for an enhanced sentence, and that he would have negotiated
further in an attempt to avoid going to trial. The Court finds
that the Defendant failed to show requisite prejudice under
Strickland. To satisfy the prejudice test, the defendant must
show that there is a reasonable probability that the outcome
would have been different absent the ineffective assistance.
Haliburton v. Singletary, 691 So. 2d 466, 470 (Fla. 1997). In this
case, the Defendant alleges that the outcome would be different
had he been aware of the potential enhancement. Be that as it
may, the Defendant fails to specifically state how the outcome
would be different. Although the Defendant claims that he
would have accepted the 42-month offer, despite the testimony
of the Defendant, Mr. Irvin, and Judge Handsel, it is unclear
who made that offer. On one hand, Mr. Irvin testified that he

                              - 25 -
              had no direct knowledge, but based on the transcript it appears
              that the State had made that offer. On the other hand, Judge
              Handsel definitively stated that she would not have made that
              offer, and that any offer she considered would have required
              the Defendant to testify against Mr. Ditullio. Based on the
              evidence, the Court cannot conclude that the State made an
              offer of 42 months to the Defendant. Therefore, the
              Defendant’s claim that the result would have been different
              requires the Court to speculate, as neither the record nor the
              evidentiary hearing could show that a plea agreement for less
              than twenty years definitely would have been reached.

              In Bass v. State, 932 So. 2d 1170 (Fla. 2d DCA 2006), the
              Court held that the Defendant’s post-conviction claim was
              based on speculation, where he claimed that the State would
              have reinstated certain plea offers if an error was corrected. In
              Bass, the Defendant argued that if counsel had investigated his
              prior criminal history and informed the State of an error, the
              State would have reinstated one of its prior plea offers, which
              the defendant would have accepted. The court found that the
              claim was speculative as to whether the State would have
              reinstated the offers, and “post-conviction relief cannot be
              based on pure speculation.” See id. Moreover, a defendant is not
              entitled to a plea offer from the State, that is discretionary and it
              is completely within the State’s [discretion] to give, rescind, or
              refuse any offer up until it is accepted by a trial judge formally.
              See id. The Defendant’s claim that he would have negotiated
              more in an effort to avoid going to trial is speculative, as there is
              no way that the Court can determine whether or not the parties
              would have reached an agreement. As the Defendant has failed
              to show prejudice, this claim is denied. In the event that the
              defendant fails to satisfy one component, the inquiry ends, and
              the reviewing court need not determine if the defendant has
              satisfied the other. Maxwell v. Wainwright, 490 So. 2d 927
              (Fla. 1986).

       The AEDPA “erects a formidable barrier to federal habeas relief for prisoners

whose claims have been adjudicated in state court.” Daniel v. Comm’r, Ala. Dep’t of

Corr., 822 F.3d 1248, 1260 (11th Cir. 2016). A question of the credibility and

demeanor of a witness is a question of fact. See Consalvo v. Sec’y for Dep’t of Corr.,

664 F.3d 842, 845 (11th Cir. 2011) (citing Freund v. Butterworth, 165 F.3d 839, 862

                                             - 26 -
(11th Cir. 1999) (en banc)). Under Section 2254(e)(1), “[f]ederal habeas courts

generally defer to the factual findings of state courts, presuming the facts to be correct

unless they are rebutted by clear and convincing evidence.” Jones v. Walker, 540 F.3d

1277, 1288 n.5 (11th Cir. 2008) (en banc). See also Devier v. Zant, 3 F.3d 1445, 1456

(11th Cir. 1993) (“Findings by the state court concerning historical facts and

assessments of witness credibility are . . . entitled to the same presumption accorded

findings of fact under 28 U.S.C. § 2254(d).”), cert. denied, 513 U.S. 1161 (1995).

“Determining the credibility of witnesses is the province and function of state courts,

not a federal court engaging in habeas review. Federal habeas courts have ‘no license

to redetermine credibility of witnesses whose demeanor was observed by the state

court, but not by them.’” Consalvo, 664 F.3d at 845 (quoting Marshall v. Lonberger,

459 U.S. 422, 434 (1983)). This deference applies to a credibility determination that

resolves conflicting testimony. See Baldwin v. Johnson, 152 F.3d 1304, 1316 (11th Cir.

1998) (“We must accept the state court’s credibility determination and thus credit

[the attorney’s] testimony over” the applicant’s testimony.); cert. denied, 526 U.S.

1047 (1999). The deference is heightened when reviewing a credibility determination

in a Section 2254 application. Gore v. Sec’y, Dep’t of Corr., 492 F.3d 1273, 1300 (11th

Cir. 2007), cert. denied, 552 U.S. 1190 (2008). Accord Kurtz v. Warden, Calhoun State

Prison, 541 F. App’x 927, 929 (11th Cir. 2013) (“‘A certain amount of deference

is always given to a trial court’s credibility determinations,’ and a credibility

determination in a case on habeas review receives heightened deference.”) (quoting


                                           - 27 -
Gore, 492 F.3d at 1300), cert. denied sub nom, Kurtz v. Jeanes, 134 S. Ct. 2728 (2014).

The state court’s credibility determination is presumed correct. See Rice v. Collins,

546 U.S. 333, 341–42 (2006) (“Reasonable minds reviewing the record might

disagree about the [witness’s] credibility, but on habeas review that does not suffice

to supersede the trial court’s credibility determination.”).

      As to Buckley’s claim that his trial counsel misadvised him that the “worst

case scenario” was a conviction for trespass resulting in a five-year sentence, Buckley

cannot obtain relief. The state post-conviction court found counsel more credible

than Buckley. Buckley presents no basis for rejecting the state post-conviction court’s

credibility determination. See Jones, 540 F.3d at 1288 n.5.

      Buckley likewise cannot obtain relief on his claim that his trial counsel

rendered ineffective assistance by not advising him that he possibly faced a sentence

enhancement. “The Supreme Court has long recognized that Strickland’s two-part

inquiry applies to ineffective assistance of counsel arising in the plea process.” Osley

v. United States, 751 F.3d 1214, 1222 (11th Cir. 2014) (citing Hill v. Lockhart, 474 U.S.

52, 57 (1985)). McMann v. Richardson, 397 U.S. 759, 771 (1970), explains that a court

should determine not whether “counsel’s advice [was] right or wrong,

but . . . whether that advice was within the range of competence demanded of

attorneys in criminal cases.”

      Even assuming that Buckley establishes deficient performance, he fails to

demonstrate resulting prejudice. See Diaz v. United States, 930 F.2d 832, 835 (11th


                                          - 28 -
Cir. 1991) (“[A]fter the fact testimony concerning [the] desire to plead, without

more, is insufficient to establish that but for counsel’s alleged advice or inaction,

[the applicant] would have accepted the plea offer.”). Lafler v. Cooper, 566 U.S. 156,

163–64 (2012), explains:

             In contrast to Hill, here the ineffective advice led not to an
             offer’s acceptance but to its rejection. Having to stand trial,
             not choosing to waive it, is the prejudice alleged. In these
             circumstances a defendant must show that but for the
             ineffective advice of counsel there is a reasonable probability
             that the plea offer would have been presented to the court (i.e.,
             that the defendant would have accepted the plea and the
             prosecution would not have withdrawn it in light of intervening
             circumstances), that the court would have accepted its terms,
             and that the conviction or sentence, or both, under the offer’s
             terms would have been less severe than under the judgment and
             sentence that in fact were imposed.

      Buckley claims that the prejudice he suffered as a result of counsel’s alleged

error is that he forwent the 42-month plea offer. Because Buckley fails to establish

that the state offered a 42-month plea that he could have accepted, he fails to

establish prejudice. Because he cannot demonstrate prejudice as described in Lafler

and Strickland, Buckley fails to meet his burden of proving that the state court either

unreasonably applied Strickland or unreasonably determined the facts by rejecting this

ground of ineffective assistance of counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Ground Two

      Buckley contends that his trial counsel rendered ineffective assistance by

not calling John Ditullio, John Berry, Corey Petnod, Christine Cristinzio, Jill

Nangano, and Shawn Plot as witnesses at trial. Buckley alleges that Ditullio, Berry,


                                           - 29 -
Petnod, and Cristinzio all were present when the crime was committed and that

Plot — not Buckley — committed the crime. Buckley alleges that Nangano and

Berry would have testified that he received the tattoo on his forehead before the

crime occurred and that Berry would have testified that he was the tattoo artist

who put the tattoo on Buckley’s forehead.6 Buckley claims that Plot would have

testified that he committed the crime “and even if Mr. Plot would not have

implicated himself, he could and would have testified to [Buckley]’s innocence

and that [Buckley] had the questionable tattoo at the time of the alleged crime.”

(Doc. 1, p. 7) Buckley asserts that he advised counsel before trial of each witness’s

name, their proposed testimony, their location, and their contact information.

He claims that these witnesses’ testimony would have lent credibility to his

misidentification defense, likely resulting in an acquittal. Buckley further asserts

that trial counsel failed to call some unnamed police officers who responded to the

crime scene. Buckley alleges that these officers would have testified (1) that each

of the six named witnesses was present at the scene when the officers arrived and

(2) that Buckley had a tattoo on his forehead.




        6
          At the time of trial Buckley had a prominent tattoo on his forehead. The state asserted in its
opening statement at trial that “at the time this [crime] occurred, Mr. Buckley doesn’t look like he
does today . . . he had no tattoo on his forehead.” (Respondent’s Exhibit 1, Vol. III, p. 141) The
victim testified that Buckley did not have the forehead tattoo on the day of the crime. (Respondent’s
Exhibit 1, Vol. III, p. 180) The defense called a witness at trial who testified that Buckley had gotten
the tattoo in 2005, well before the crime occurred in 2006. (Respondent’s Exhibit 1, Vol. III,
pp. 299–300)

                                                 - 30 -
Nangano, Plot, and the unnamed police officers

      The state post-conviction court summarily rejected this ground as to Nangano,

Plot, and the unnamed police officers as follows (Respondent’s Exhibit 4E, Order

Granting Evidentiary Hearing in Part; Denying in Part Defendant’s Motion for

Post-conviction Relief, pp. 3–6) (court’s record citations omitted):

             Defendant claims that Counsel was ineffective for failing to
             call six witnesses to testify on his behalf. Defendant’s claim
             has three parts, each of which will be addressed separately.

             ....

             Ground Two (B): Defendant claims that Counsel was
             ineffective for failing to call Jill Nangano, . . . and Shawn Plot
             to testify at trial. The Defendant asserts that they would have
             testified that Defendant had the tattoo on his forehead at the
             time of the crime. The Defendant asserts that this would have
             supported the defense theory of misidentification, since the
             State’s witnesses testified that the person who committed the
             crime did not have a tattoo on his forehead.

             At trial, Counsel called Marie Hrynak as a witness. She
             testified that Defendant obtained the tattoo on his forehead
             after [Buckley’s] son died, which would have been in June or
             July of 2005. This testimony asserted that Defendant did have
             the tattoo on his forehead at the time of the crime. Thus, the
             Defendant cannot demonstrate prejudice where the testimony
             of the . . . witnesses would have been cumulative to the
             testimony already provided. Darling v. State, 966 So. 2d 366, 377
             (Fla. 2007). Accordingly, Ground Two (B) is denied.

             Ground Two (C): Defendant claims that Counsel was
             ineffective for failing to call Shawn Plot as a witness. Defendant
             alleges that Shawn Plot would have testified that he committed
             the crime, that Defendant was innocent, and that Defendant
             had the tattoo on his forehead at the time of the crime. To the
             extent that the Defendant is alleging Counsel was ineffective for
             failing to call Shawn Plot to testify about the tattoo, the Court
             addressed this claim in Ground Two (B) and will not address it
             again.


                                            - 31 -
             The Court finds that the Defendant agreed at the start of the
             trial that Shawn Plot would not testify. Specifically, Counsel
             told the Court that he had discussed Shawn Plot testifying with
             his attorney [sic], and they had determined that Shawn Plot
             may possibly incriminate himself in an ongoing homicide case
             and he would not be called. Counsel further explained that this
             had all been discussed with the Defendant. Additionally, the
             Court asked the Defendant if Counsel had misstated anything,
             to which Defendant responded, “I agree with him.” Therefore,
             Ground Two (C) is denied.

             ....

             Ground Three (B): Defendant alleges that Counsel was
             ineffective for failing to investigate, depose, and call as
             . . . witness[es] the responding officers who arrived on the scene
             of the crime. Defendant alleges that these officers would have
             testified that numerous people were present that night and that
             Defendant had the tattoo on his forehead at that point. Both
             Counsel [sic] and a State witness testified that there were a
             group of people at the scene of the crime. Therefore, Defendant
             cannot show any prejudice from Counsel’s failure to depose
             and call the officers. Darling, 966 So. 2d at 377 (Defendant
             cannot show any prejudice from Counsel’s failure to present
             cumulative testimony).

             As was more thoroughly discussed in Ground Two, Counsel
             called a witness to testify that Defendant had the tattoo on his
             forehead prior to the crime. Therefore, Defendant cannot show
             any prejudice from Counsel’s failure to depose and call the
             officers. Darling, 966 So. 2d at 3 77 (Defendant cannot show
             any prejudice from Counsel’s failure to present cumulative
             testimony). Moreover, the incident report does not indicate that
             any of the responding officers made contact with the Defendant
             and there was no mention of anyone with a forehead tattoo. As
             no prejudice can be shown, this ground is denied.

      “Complaints of uncalled witnesses are not favored because the presentation

of testimonial evidence is a matter of trial strategy and because allegations of what

a witness would have testified are largely speculative.” Buckelew v. United States,




                                           - 32 -
575 F.2d 515, 521 (5th Cir. 1978) (citations omitted).7 Buckley did not present in the

state post-conviction court — and he does not present to this court — any admissible

evidence demonstrating either that any of the these witnesses was available and

willing to testify on his behalf or that any of the witnesses would have testified as he

hypothesizes. See e.g., Bray v. Quarterman, 265 F. App’x 296, 298 (5th Cir. 2008)

(“To prevail on [a claim of ineffective assistance of counsel for failing to call a

witness], the [applicant] must name the witness, demonstrate that the witness was

available to testify and would have done so, set out the content of the witness’s

proposed testimony, and show that the testimony would have been favorable to a

particular defense.”); United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991)

(“[E]vidence about the testimony of a putative witness must generally be presented in

the form of actual testimony by the witness or an affidavit. A defendant cannot

simply state that the testimony would have been favorable; self-serving speculation

will not sustain an ineffective assistance claim.”) (footnotes omitted); United States v.

Porter, 924 F.2d 395, 397 (1st Cir. 1991) (holding that failure to interview a witness

could not constitute ineffective assistance without a showing that the investigation

would have helped the defendant).

       Buckley’s speculative and unsupported contention that his trial counsel

should have called these witnesses to testify at trial, without more, is insufficient to



       7
        Unless later superseded by Eleventh Circuit precedent, a Fifth Circuit decision issued before
October 1, 1981, binds this court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc).

                                                - 33 -
warrant relief. “[M]ere speculation that missing witnesses would have been helpful

is insufficient to meet the [applicant]’s burden of proof.” Streeter v. United States,

335 F. App’x 859, 864 (11th Cir. 2009).8 See also Hill v. Lockhart, 474 U.S. 52 (1985)

(finding that conclusory allegations of ineffective assistance of counsel are insufficient

to raise a constitutional issue); Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991)

(finding that vague, conclusory, or unsupported allegations cannot support an

ineffective assistance of counsel claim). Because he fails to meet his burden of

proving that the state court unreasonably applied Strickland or unreasonably

determined the facts in denying this ground of ineffective assistance of counsel as to

witnesses Nangano, Plot and the unnamed police officers, Buckley is not entitled to

federal habeas relief. 28 U.S.C. § 2254(d)(1), (d)(2).

Ditullio, Berry, Petnod, and Cristinzio

       The state post-conviction court denied Buckley’s claim of ineffective assistance

of counsel as to Ditullio, Berry, Petnod, and Cristinzio after an evidentiary hearing as

follows (Respondent’s Exhibit 4G, Order Denying Defendant’s Motion for

Post-conviction Relief, pp. 2–12) (court’s record citations omitted):

               In Ground Two, the Defendant alleges that Counsel should
               have called John Dit[ul]lio, John B[e]rry, Corey Petnod, and
               Christine Cristinzio. Defendant claims that they would have
               testified that Defendant did not leave his residence during the
               time of the offense. Defendant alleges they would further testify




       8
          “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.

                                              - 34 -
                they were present at the crime scene and that Shawn Plot[9]
                committed the crime.

                ....

                Ditullio’s testimony

                At the evidentiary hearing, Ditullio testified on direct
                examination that he was with the Defendant, Shawn Plot, and
                a group of approximately 20 people outside their house on
                March 7, 2006. He further testified that while he was standing
                out by the street with the Defendant someone ran over to the
                neighbor, Patricia Wells[’s], house and was trying to break into
                her house. Ditullio testified that the Defendant saw this happen
                and alerted him to it, telling him to do something about it.
                Ditullio further testified the person was unsuccessful because
                Ditullio ran up and grabbed him and dragged him out. Lastly,
                he testified that counsel never asked him to testify during the
                Defendant’s trial.

                During the State’s cross-examination, the State established that
                Ditullio is currently serving a life sentence, and that he has been
                good friends with the Defendant for many years, considering
                him to be a father figure. Ditullio stated that he wrote a letter
                stating that the Defendant was the only person he could trust,
                and that they were members of the American Nazis. Ditullio
                stated that he still believed in the American Nazi principles,
                and that he asked the Defendant not to testify at his own trial.
                Lastly, Ditullio stated that he did not know who the individual
                who broke into Patricia Wells[’s] house on the night of March
                7, 2006 was. He stated that he knew Cory P[etnod], Shawn
                Plot, John Berry, and Christine Cristinzio. He stated that the
                man who broke in was a “skinhead hang around” that he
                recognized, but did not know the name of.

                On re-direct, Ditullio testified that the person who broke into
                the house definitely was not the Defendant.




        9
         The state post-conviction court’s order uses two different spellings of this witness’s last
name (“Plot” and “Plott”). For consistency, this order identifies the witness as “Plot” as used by
Buckley in his application. (Doc. 1)

                                                 - 35 -
The Defendant’s Testimony

On direct examination, the Defendant testified that he was
living with Dit[ul]lio around the time of the incident, and that
he did not get along with the neighbor, Patricia Wells. He
testified that on the night of March 7, 2006, Wells came home
with a man, and some people from the group the Defendant
was with, including Shawn Plot, chased her inside the house.
Defendant testified that at this point he was with Ditullio,
Cristinzio, and Berry on their property. He testified that he
went to New York to attend a funeral, and after his return he
came back and was arrested. The Defendant stated that counsel
took over his case approximately seven weeks before his trial,
and that he did not waive speedy trial. Defendant testified that
he told counsel that he had witnesses, specifically Berry,
Ditullio, Cristinzio, and Plot, and told him what they would
testify to. However, the Defendant stated that counsel told the
State that he was not going to use witnesses. The Defendant
sent the witness list directly to the State attorney, yet when the
State brought this up at trial, counsel stated he was not going to
use witnesses.

....

The Defendant testified that during the trial, the Court inquired
of the Defendant whether he was voluntarily making the
decision not to call Shawn Plot, and he agreed with the
decision. The Defendant testified that the reason he did not
bring up the other witnesses he wished to have testify at that
point was because his attorney was aware of the other
witnesses, and the attorney did not bring it up. The Defendant
asserts that he deferred to his attorney’s expertise in making this
decision. The Defendant claims that the witnesses would testify
that Shawn Plot committed the crime, however the State points
out that Ditullio contradicted that by testifying that it was not
Shawn Plot. The Defendant testified that despite his ineffective
assistance of counsel claims, he elected to have the same
attorney file his appeal, and has been in contact with the
attorney since then, maintaining a good relationship with him.

....

John Berry and Christine Cristinzio

At this point, the Court sounded the halls for the witnesses,
with no response by either party. The Defense moved for a

                              - 36 -
bifurcated trial, which was denied by the Court, as it had no
reason to believe that either party would be found.

....

Grady Irvin

The State called Grady Irvin, Defendant’s trial counsel, as its
witness. . . . As to the claim that counsel was ineffective for
failing to call the witnesses, Irvin testified that the defense
strategy was misidentification, as the key witness could not
identify who was fleeing from her house. Irvin testified that he
did not call Ditullio as a witness because, “Strategically he
wouldn’t have bettered our position at all. He would have
made it worse, quite frankly.” Due to the negative publicity
surrounding Ditullio, counsel determined he would not make a
good witness. He maintained that if he tried the case again, he
still would not call him, as he doesn’t find him to be a credible
witness. As to the other witnesses — John Berry, Cory
P[etnod], or Christine Cristinzio — Mr. Irvin testified that he
did not believe that Defendant had told him the witnesses
would present the testimony described in his rule 3.850 motion,
but that even if he had, Irvin would not have put them on the
stand, “because to put them on the stand would have afforded
them the opportunity to give testimony that was not candid.”
Irvin testified that calling these witnesses was against his trial
strategy, which was that Defendant was not even present at the
time of the incident. Irvin confirmed that he still has a good
relationship with the Defendant, and represented him on his
appeal pro bono. Towards the end of his testimony, Irvin again
stated that he had no recollection of the Defendant telling him
to call Ditullio, P[etnod], Berry, or Cristinzio.

....

Closing Statements

....

Briefly, the State argues that the Defendant failed to produce
some of the witnesses, and that Mr. Ditullio’s testimony
evidences that he was not a credible witness — testifying only
that a mystery person committed the crime, with no further
details. At this point the Court brought Mr. Ditullio back out,
and established that the person he pulled away from the door
was not Shawn Plot. The State argued that Mr. Irvin’s

                              - 37 -
             testimony was that he didn’t believe the witnesses would be
             credible. Lastly, the State argues that the Defendant has not
             demonstrated deficient performance or resulting prejudice as to
             either claim.

             Defense counsel conceded that from Mr. Irvin’s testimony, it
             would have been inconsistent with his trial strategy to call the
             witnesses . . . .

             Analysis

             ....

             As to the Defendant’s remaining claim — that Counsel was
             ineffective for failing to call John Ditullio, John B[e]rry, Corey
             Petnod, and Christine Cristinzio [—] the Court finds that this
             was a reasonable trial strategy. Mr. Irvin explained that based
             on his conversations with the Defendant, he did not believe that
             the Defendant was even present when the crime was
             committed, and was proceeding under a theory of
             misidentification. Given the fact that all four witnesses would
             have provided contrary testimony, Mr. Irvin stated that he did
             not find them to be credible witnesses, and did not believe that
             they would help the Defendant’s case. Reasonable trial strategy
             is not subject to collateral attack in a motion for post-conviction
             relief. See Lemarca v. State, 931 So. 2d 838. Based on the above,
             this claim is denied.

      Buckley fails to establish that his trial counsel rendered ineffective assistance

by not calling either Ditullio, Berry, Petnod, or Cristinzio as a witness at trial. Trial

counsel must decide which strategic and tactical option to pursue. See, e.g., Dingle v.

Sec’y, Dep’t of Corr., 480 F.3d 1092, 1099 (11th Cir. 2007) (“Even if counsel’s

decision . . . appears to have been unwise in retrospect, the decision will be held to

have been ineffective assistance only if it was so patently unreasonable that no

competent attorney would have chosen it.”). “Which witnesses, if any, to call, and

when to call them, is the epitome of a strategic decision, and it is one that we will



                                           - 38 -
seldom, if ever, second guess.” Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995)

(en banc). A habeas petitioner must overcome the presumption that counsel’s conduct

was a matter of strategy. Strickland, 466 U.S. at 689. A defendant’s disagreement

with counsel’s tactics or strategy will not support a claim of ineffective assistance of

counsel.

      The record supports the state post-conviction court’s conclusion that counsel

strategically decided to not call either Ditullio, Berry, Petnod, or Cristinzio as a

witness at trial. The reasonableness of counsel’s decision is supported by the

evidentiary hearing testimony discussed in the state court’s order. Buckley fails to

meet his burden of proving that the state court either unreasonably applied Strickland

or unreasonably determined the facts by rejecting this ground of ineffective assistance

of trial counsel. 28 U.S.C. § 2254(d)(1), (d)(2).

Grounds Three and Five

      In ground three Buckley contends that his trial counsel rendered ineffective

assistance by (1) not deposing either the state’s witnesses or “any of the witnesses of

which Petitioner informed counsel prior to trial,” (2) not deposing the police officers

who responded to the crime scene, (3) not investigating, interviewing, or deposing

the victim, and (4) not requesting or obtaining an expert witness. In ground five

Buckley contends that his trial counsel rendered ineffective assistance by not calling

both Dr. Rahiam and Dr. Teeman as expert witnesses at the sentencing hearing.

Buckley alleges that “[b]oth doctors were present and available to testify at



                                          - 39 -
sentencing as to [Buckley]’s health, mental state, and need for treatment.” (Doc. 1,

p. 15) Buckley alleges that he would have received a lesser sentence if the doctors

had testified. The respondent opposes both grounds as procedurally barred from

federal review because Buckley did not appeal the denial of either ground. In his

reply Buckley asserts entitlement to a merits review of both grounds review under

Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013).

       An applicant must present each claim to a state court before raising the claim

in federal court. “[E]xhaustion of state remedies requires that petitioners ‘fairly

presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity

to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan v.

Henry, 513 U.S. 364, 365 (1995), Picard v. Connor, 404 U.S. 270, 275 (1971). Accord

Rose v. Lundy, 455 U.S. 509, 518S19 (1982) (“A rigorously enforced total exhaustion

rule will encourage state prisoners to seek full relief first from the state courts, thus

giving those courts the first opportunity to review all claims of constitutional error.”),

and Upshaw v. Singletary, 70 F.3d 576, 578 (11th Cir. 1995) (“[T]he applicant must

have fairly apprised the highest court of his state with the appropriate jurisdiction of

the federal rights which allegedly were violated.”).

       The state post-conviction court summarily denied both of Buckley’s grounds of

ineffective assistance of counsel. (Respondent’s Exhibits 4B, p. 5 and 4E,

pp. 5–7) Buckley did not appeal the denial of either ground. As a result, Buckley

deprived the state court of a “full and fair opportunity to resolve any constitutional


                                           - 40 -
issues by invoking one complete round of the State’s established appellate review

process.” Boerckel, 526 U.S. at 845. See also Leonard v. Wainwright, 601 F.2d 807, 808

(5th Cir. 1979) (“In Florida, exhaustion usually requires not only the filing of a Rule

3.850 motion, but an appeal from its denial.”) (citations omitted). Consequently,

Buckley’s two grounds of ineffective assistance of counsel are unexhausted. State

procedural rules preclude Buckley from returning to state court to present these

grounds in a second collateral appeal, rendering the grounds procedurally defaulted.

Fla. R. Crim. P. 3.850(k).

      “If the [applicant] has failed to exhaust state remedies that are no longer

available, that failure is a procedural default which will bar federal habeas relief,

unless either the cause and prejudice or the fundamental miscarriage of justice

exception is applicable.” Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001). To

establish cause for a procedural default, an applicant “must demonstrate that some

objective factor external to the defense impeded the effort to raise the claim properly

in state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show

prejudice, an applicant must demonstrate not only that an error at the trial created

the possibility of prejudice but that the error worked to his actual and substantial

disadvantage and infected the entire trial with error of constitutional dimension.

United States v. Frady, 456 U.S. 152 (1982). In other words, an applicant must show

at least a reasonable probability of a different outcome. Henderson, 353 F.3d at 892.




                                          - 41 -
       In his reply Buckley argues entitlement to federal review under Martinez and

Trevino because his post-conviction appellate counsel failed to appeal the denial of

these two grounds of ineffective assistance of trial counsel. (Doc. 14, pp. 9, 12)

Buckley’s reliance on Martinez and Trevino is misplaced. Martinez recognizes a

narrow exception to the exhaustion requirement announced in Coleman v. Thompson,

501 U.S. 722 (1991), for a claim of ineffective assistance of trial counsel. Martinez is

limited to an attorney’s error in initial review collateral proceedings:

             The rule of Coleman governs in all but the limited circumstances
             recognized here. The holding in this case does not concern
             attorney errors in other kinds of proceedings, including appeals
             from initial-review collateral proceedings, second or successive
             collateral proceedings, and petitions for discretionary review in
             a State’s appellate courts. See 501 U.S., at 754, 111 S.Ct. 2546;
             Carrier, 477 U.S., at 488, 106 S.Ct. 2639. It does not extend to
             attorney errors in any proceeding beyond the first occasion the
             State allows a prisoner to raise a claim of ineffective assistance
             at trial, even though that initial-review collateral proceeding
             may be deficient for other reasons.

566 U.S. at 16 (emphasis added). See also Lambrix v. Sec’y, Fla. Dep’t of Corr., 756 F.3d

1246, 1260 (11th Cir. 2014) (“Importantly, the Martinez rule is expressly limited to

attorney errors in initial-review collateral proceedings.”). The ineffective assistance

of post-conviction appellate counsel provides no cause for Buckley’s failure to

exhaust his grounds of ineffective assistance of trial counsel. Accordingly, Buckley

fails to establish cause and prejudice to overcome the procedural default of either

ground three or ground five.

      Absent a showing of cause and prejudice, an applicant may obtain federal

habeas review of a procedurally defaulted claim only if review is necessary to correct

                                           - 42 -
a fundamental miscarriage of justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000);

Murray v. Carrier, 477 U.S. 478, 495 96 (1986). A fundamental miscarriage of justice

occurs if a constitutional violation has probably resulted in the conviction of someone

who is “actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995); Johnson v.

Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the “fundamental

miscarriage of justice” exception, Buckley must show constitutional error coupled

with “new reliable evidence — whether . . . exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence — that was not

presented at trial.” Schlup, 513 U.S. at 324.

       Buckley cannot meet the “fundamental miscarriage of justice” exception

because he presents no “new reliable evidence” that he is actually innocent. Schlup,

513 U.S. at 327. Because Buckley satisfies neither exception to procedural default,

both ground three and ground five are procedurally barred from federal review.

Grounds Four and Six

       In ground four Buckley contends that his trial counsel rendered ineffective

assistance by not specifically informing him that if he chose to testify at trial, “the

[s]tate would then be able to tell the jury about all of his prior criminal convictions.”

(Doc. 1, p. 10) Buckley alleges that this advice was “completely erroneous” and

caused him to not testify. In ground six Buckley contends that his trial counsel

rendered ineffective assistance by not objecting to allegedly improper statements by

the prosecutor in the state’s closing argument.


                                           - 43 -
      The respondent opposes both ground four and ground six as procedurally

defaulted because Buckley in his pro se appellate brief argued only that the state

post-conviction court failed to refute these grounds by not attaching to its order

denying his Rule 3.850 motion portions of the record that conclusively rebut his

allegations. (Respondent’s Exhibit 7B, pp. 5–6) Buckley did not raise a federal

constitutional argument challenging the post-conviction court’s rejection of either

ground of ineffective assistance of trial counsel. Having chosen to seek appellate

review of only the procedural issue, Buckley failed to sufficiently present for appellate

review the denial of each constitutional ground of ineffective assistance of trial

counsel. This failure to invoke the state court’s established appellate review process

renders both ground four and ground six unexhausted. State procedural rules

preclude Buckley from returning to state court to present these grounds in a second

collateral appeal, resulting in a procedural default. Fla. R. Crim. P. 3.850(k).

      In his reply Buckley again asserts entitlement to federal review under Martinez

and Trevino based on his post-conviction appellate counsel’s failure to challenge on

appeal the denial of these two grounds of ineffective assistance of trial counsel.

(Doc. 14, pp. 11–13) Because the ineffective assistance of post-conviction appellate

counsel provides no cause for his failure to exhaust these grounds, Buckley cannot

satisfy the cause and prejudice exception to overcome the procedural default. He

cannot meet the “fundamental miscarriage of justice” exception because he presents

no “new reliable evidence” that he is actually innocent. Schlup, 513 U.S. at 327.



                                          - 44 -
Because Buckley satisfies neither exception to procedural default, both ground four

and ground six are procedurally barred from federal review.

Ground Seven

       Buckley contends that his trial counsel rendered ineffective assistance by not

ensuring that the trial judge made the necessary findings required under Section

775.084(3)(a)(4), Florida Statutes, for application of the habitual felony offender

sentencing enhancement.10 The state post-conviction court summarily denied this

ground as follows (Respondent’s Exhibit 4B, Order Granting Motion for

Post-Conviction Relief in Part and Denying in Part, pp. 8–9) (court’s record citations

omitted):

               Defendant claims that counsel was ineffective for not requiring
               the Court to make the requisite findings prior to Defendant
               being sentenced as a habitual felony offender. He alleges that
               the Court made a “generic” finding and that this prejudiced
               him. However, Defendant has failed to establish prejudice since
               the State did present evidence at the sentencing hearing that
               Defendant met the criteria. Specifically, the State presented
               certified copies of the judgment and sentences setting forth the
               reasons Defendant qualified as a habitual felony offender. The
               record reflects that counsel reviewed the documents and the
               defense did not dispute the documents presented to the Court.
               The Court then acknowledged that there was no argument as to
               whether the Defendant qualified as a habitual felony offender
               under the statute and Defendant does not now set forth what
               those arguments could have been. Accordingly, this claim must
               fail since Defendant has not established how he has been
               prejudiced.




       10
          Section 775.084(3)(a)(4), Florida Statutes, requires a sentencing court to find by a
preponderance of the evidence each of the elements necessary for application of the habitual felony
offender enhancement.

                                               - 45 -
      At the sentencing hearing the state presented to the trial judge (1) certified

copies of two of Buckley’s prior convictions, (2) a certified business record from the

state parole commission indicating that Buckley had received no pardon or clemency

from any of his Florida convictions, and (3) a certified record from the Florida

Department of Corrections that includes Buckley’s photograph, fingerprints, and

documentation that Buckley was released from prison less than five years before he

committed the burglary. (Respondent’s Exhibit 1, Vol. I, Ex. H, pp. 9–11) During

the sentencing hearing trial counsel discussed with Buckley the documents presented

by the state. Trial counsel advised the court that he reviewed the documents with

Buckley and that “we don’t dispute any of the documents that have been presented to

the court.” (Respondent’s Exhibit 1, Vol. I, attach. H, transcript of July 13, 2007,

sentencing hearing, p. 11) Buckley does not challenge the validity of either his prior

felony convictions or the documents offered by the state to support the application of

the sentencing enhancement. Buckley also does not state what “requisite finding”

the sentencing court failed to find by a preponderance of the evidence as required by

state statute. Consequently, Buckley establishes neither deficient performance by

trial counsel nor resulting prejudice. The state court decision denying this ground

of ineffective assistance of trial counsel is neither contrary to, nor an unreasonable

application of, Strickland, and Buckley is entitled to no relief on this ground.

      Accordingly, Buckley’s application for the writ of habeas corpus (Doc. 1) is

DENIED. The clerk must enter a judgment against Buckley and close this case.



                                          - 46 -
                          DENIAL OF BOTH
                  A CERTIFICATE OF APPEALABILITY
               AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Buckley is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To merit a COA,

Buckley must show that reasonable jurists would find debatable both the merits of the

underlying claims and the procedural issues he seeks to raise. See 28 U.S.C. §

2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would

debate either the merits of the claims or the procedural issues, Buckley is entitled to

neither a COA nor leave to appeal in forma pauperis.

      Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Buckley must obtain permission from the circuit court to

appeal in forma pauperis.

      ORDERED in Tampa, Florida, on February 14, 2019.




                                          - 47 -
